DETAILED ACTION
This action is in response to the submission filed on 10/6/2021.  Claims 1-7 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments- Double Patenting
Applicant argues on page 13 that neither Sato nor Chima discloses or suggests “a bypass mechanism including an opening arranged on a lateral surface of the duct part such that i) the opening extends from an inner surface of the duct part to an outer surface of the duct part and ii) a center axis of the opening crosses a longitudinal axis of the duct part, wherein the bypass mechanism suppresses an aerial vibration phenomenon.” Applicant’s arguments have been  considered and are persuasive. The nonstatutory double patenting rejection has been withdrawn.

Response to Arguments- 35 USC § 101
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 8-9 that “Independent claim 1 of the present application is amended to recite, for example, “when the analysis result in the performing of the computational fluid dynamics analysis is determined as satisfying the design condition, 
The limitation of “outputting the analysis results determined to satisfy the design condition to a display” falls within the category of insignificant extra-solution activity. The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Displaying an analysis result does not add a meaningful limitation to the abstract idea.


Response to Arguments- 35 USC § 103
Applicant argues on pages 11-12 that “As illustrated above in FIG. 8 of Chima, the center axis of the opening of the bypass flow (e.g., outer flow) and the longitudinal axis of the core flow (e.g., inner flow) are relatively parallel to one another and do not cross one another. Accordingly, Chima fails to disclose or teach the features of “a bypass mechanism including an opening arranged on a lateral surface of the duct part such that i) the opening extends from an inner surface of the duct part to an outer surface of the duct part and ii) a center axis of the 
Applicant’s arguments regarding “a bypass mechanism including an opening arranged on a lateral surface of the duct part such that i) the opening extends from an inner surface of the duct part to an outer surface of the duct part and ii) a center axis of the opening crosses a longitudinal axis of the duct part,” have been considered and are persuasive. The Law reference has been included to address this particular type of bypass mechanism. 
Applicant’s arguments regarding “wherein the bypass mechanism suppresses an aerial vibration phenomenon” have been fully considered and are not persuasive. 
While Law teaches a bypass with the aforementioned configuration, Law does not explicitly state that the bypass suppresses aerial vibration (i.e. buzz). Chima states on page 8, that “A novel bypass duct was used to capture the high shock-loss flow near the cowl, and divert it around the core and back to the nozzle stream”. See also page 2, paragraph 3, bullet point 1: use of a novel bypass duct that diverts flow with the highest shock loss (i.e buzz) away from the engine. 
The rejection has been modified in response to the modified claim language. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a parameter setting unit that sets a value of a design parameter…” in claim 6 line 2. The limitation uses the generic placeholder “unit”; the functional language “that sets” is used; and the claim does not include structural language sufficient to perform the function of setting a value of a design parameter. The means plus function language will therefore be interpreted as including a CPU, (step S2 of Specification, [page 9 line 16-17]).
“a shape setting unit that sets a shape of the design target…” in claim 6 line 6. The limitation uses the generic placeholder “unit”; the functional language “that sets” is used; and the claim does not include structural language sufficient to perform the function of setting a shape of the design target. The means plus function language will therefore be interpreted as including a CPU configured to create 3D shape data, (step S3 of Specification, [page 9 line 25]).
“a computational fluid dynamics analyzer that performs computational fluid dynamics analysis…” in claim 6 lines 8-9. The limitation uses the generic placeholder “analyzer”; the functional language “that performs” is used; and the claim does not include structural language sufficient to perform the function of performing computational fluid dynamics analysis. The means plus function language will therefore be interpreted as including a CPU configured to execute CFD analysis using the 3D shape data, (step S4 of Specification, [page 10 line 5]).
“a determining unit that determines…” in claim 6 line 14. The limitation uses the generic placeholder “unit”; the functional language “that determines” is used; and the claim does not include structural language sufficient to perform the function of determining whether the preset design condition is satisfied. The means plus function language will therefore be interpreted as including a CPU configured to determine whether an analysis result satisfies predetermined design conditions, (step S5 of Specification, [page 10 lines 16-17]).
“a design parameter updater that updates the value of the design parameter…” in claim 6 line 16. The limitation uses the generic placeholder “updater”; the functional language “that updates” is used; and the claim does not include structural language sufficient to perform the function of updating the value of the design parameter. The means plus function language will therefore be interpreted as including a CPU configured to update the value of a design parameter stored in design parameter storage, (step S6 of Specification, [page 10 lines 23-24]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
The limitation “bypass mechanism that suppresses an aerial vibration phenomenon” in claim 6 line 4 and claim 7 line 5 was considered for a 35 U.S.C. 112(f) interpretation. However, “bypass” has sufficient structure to perform the function of suppressing an aerial vibration. Therefore, a 35 U.S.C. 112(f) will NOT be applied to this claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).


Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
An intake duct designing method that uses an intake duct
designing apparatus, the method comprising:

setting a value of a design parameter concerning a design target of an intake duct of an
aircraft on a basis of an input operation, the intake duct including:

a duct part extending from a duct entry to an engine of the aircraft; and

a bypass mechanism including an opening arranged on a lateral surface of the duct part such that i) the opening extends from an inner surface of the duct part to an outer surface of the duct part and ii) a center axis of the opening crosses a longitudinal axis of the duct part, wherein the bypass mechanism suppresses an aerial vibration phenomenon;

setting a shape of the design target on a basis of the value of the design parameter;

performing computational fluid dynamics analysis, the performing of the computational
fluid dynamics analysis including calculating an aerodynamic characteristic of the design
target and a necessary bypassing flow rate of air by creating an analytical model for the
computational fluid dynamics analysis on a basis of the shape of the design target set in the
setting of the shape, the air being released through the bypass mechanism that suppresses the
aerial vibration phenomenon, the aerodynamic characteristic including 1) a total pressure loss,
2) a flow distortion, and 3) the bypassing flow rate from the duct part into the bypass
mechanism via the opening;

determining whether an analysis result in the performing of the computational fluid
dynamics analysis satisfies a preset design condition, wherein the analysis result is determined
to satisfy the preset design condition when 1) the total pressure loss and the flow distortion
satisfy predetermined conditions and 2) the bypassing flow rate exceeds the necessary
bypassing flow rate, and wherein the analysis result is determined to not satisfy the preset
design condition when 1) the total pressure loss and the flow distortion do not satisfy the
predetermined conditions or 2) the bypassing flow rate does not exceed the necessary bypassing flow rate;

when the analysis result is determined to not satisfy the preset design condition,
updating the value of the design parameter to facilitate the analysis result to satisfy the preset
design condition;

repeating the setting of the shape, the performing of the computational fluid dynamics
analysis, the determining, and the updating of the value of the design parameter, until the
analysis result is determined to satisfy the preset design condition; and

when the analysis result in the performing of the computational fluid dynamics analysis
is determined as satisfying the design condition, outputting the analysis result determined to
satisfy the design condition to a display.

The limitation of “performing computational fluid dynamics analysis, the performing of the computational fluid dynamics analysis including calculating an aerodynamic characteristic of the design target and a necessary bypassing flow rate of air by creating an analytical model for the computational fluid dynamics analysis on a basis of the shape of the design target set in the setting of the shape, the air being released through the bypass mechanism that suppresses the aerial vibration phenomenon, the aerodynamic characteristic including 1) a total pressure loss, 2) a flow distortion, and 3) the bypassing flow rate from the duct part into the bypass mechanism via the opening” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing mathematical calculations using a formula that relates the shape of the design target to flow rate or velocity at a particular point/channel in the shape called the bypass. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the 
The limitation of “determining whether an analysis result in the performing of the computational fluid dynamics analysis satisfies a preset design condition, wherein the analysis result is determined to satisfy the preset design condition when 1) the total pressure loss and the flow distortion satisfy predetermined conditions and 2) the bypassing flow rate exceeds the necessary bypassing flow rate, and wherein the analysis result is determined to not satisfy the preset design condition when 1) the total pressure loss and the flow distortion do not satisfy the predetermined conditions or 2) the bypassing flow rate does not exceed the necessary bypassing flow rate” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - "comparing BRCA sequences and determining the existence of alterations,". As drafted an under a broadest reasonable interpretation, the limitation may be performed in the human mind. For example, a person could mentally determine whether the calculated flow rate through the bypass is within a certain range that minimizes the aerial vibration phenomenon. Similar to comparing BRCA sequences and determining the existence of alterations, the limitation here is an abstract idea for covering mentally determining whether an analysis result satisfies a preset design condition.
The limitation of “repeating [] the performing of the computational fluid dynamics
analysis, the determining, is an abstract idea because it is directed to a mathematical calculation and a mental process. Performing the computational fluid dynamics analysis was a mathematical calculation for the reasons stated above. Similarly, determining was a mental 
The limitation of “until the analysis result is determined to satisfy the preset design condition” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by performing the analysis steps until a design condition is satisfied. Similar to collecting information, analyzing it, and display certain results, the limitation here is an abstract idea for performing analysis steps until mentally determining that the design condition has been met.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites five additional limitations: (1) setting a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [] wherein the bypass mechanism suppresses an aerial vibration phenomenon; (2) setting a shape of the design target on a basis of the value of the design parameter; and (3) updating the value of the design parameter in a case where the analysis result in the performing of the computational fluid dynamics analysis is determined by the determining as not satisfying the design condition, (4) repeating the setting of the shape, [] and the updating of the value of the design parameter, and (5) when the analysis result in the 
The first additional limitation of “setting a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [] wherein the bypass mechanism suppresses an aerial vibration phenomenon” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing a computational fluid dynamics analysis is an abstract idea. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining a value of a design parameter in order to perform the judicial exception. Setting a value in order to perform a mathematical calculation does not meaningfully limit the mathematical calculation of performing computational fluid dynamics analysis.
The second limitation of “setting a shape of the design target on a basis of the value of the design parameter” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) Determining the level of a biomarker in blood, which includes assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis. As drafted and under a broadest reasonable interpretation, the limitation here is deriving additional data from the initial “value of a design parameter” to be used in a mathematical calculation. Similar to assessing and measuring data derived from an ultrasound, the limitation here is merely deriving additional 
The third additional limitation of “updating the value of the design parameter in a case where the analysis result in the performing of the computational fluid dynamics analysis is determined by the determining as not satisfying the design condition” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing a computational fluid dynamics analysis is an abstract idea. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining a value of a design parameter in order to perform the judicial exception. Setting or updating a value in order to perform a mathematical calculation does not meaningfully limit the mathematical calculation of performing computational fluid dynamics analysis. 
The fourth additional limitation of “repeating the setting of the shape, [] and the updating of the value of the design parameter” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. The step of setting of the shape is mere data gathering for the reasons stated above. The step of updating of the value of the design parameter is mere data gathering for the reasons stated above. Repeating these steps does not change their nature; therefore they are still insignificant extra-solution active.
The fifth additional limitation of “when the analysis result in the performing of the computational fluid dynamics analysis is determined as satisfying the design condition, outputting the analysis result determined to satisfy the design condition to a display” is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Displaying analysis results does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of creating a physical intake duct for the engine of an aircraft, but, as drafted, the claim is merely outputting an “analysis result” rather than using the analysis result for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The limitations of “(1) setting a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [] wherein the bypass mechanism suppresses an aerial vibration phenomenon; (2) setting a shape of the design target on a basis of the value of the design parameter; and (3) updating the value of the design parameter in a case where the analysis result in the performing of the computational fluid dynamics analysis is determined by the determining as not satisfying the design condition, (4) repeating the setting of the shape, [] and the updating of the value of the design parameter, and (5) when the analysis result in the performing of the computational fluid dynamics analysis is determined as satisfying the design condition, outputting the analysis result determined to satisfy the design condition to a display” are not significantly more because they are considered well understood, routine, and conventional. A computational fluid dynamics textbook presents an example of inverse design of a 2D duct with a symmetrical bump. Thévenin, Dominique, and Gábor Janiga, eds. Optimization and computational fluid dynamics. (Springer-Verlag Berlin Heidelberg, 2008) pp. 97-101. ISBN 978-3-540-72152-9. The bump is first parameterized into 5 control points, meaning the position of these 5 control points defines the shape of the bump within the duct. The first limitation of (1) setting a value of a design parameter happens when an initial value is set for these design variables. The second limitation of (2) setting a shape of the design target happens when these design variables are used to compute the boundary conditions of the model (i.e. the shape of the bump). The objective function is then calculated. The third limitation of (3) updating the value of the design parameter happens when a gradient or other method is applied to calculate the next design 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter. 
With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The intake duct designing method according to claim 1, wherein the updating of the value of the design parameter includes optimizing the design parameter to thereby obtain a solution that satisfies the design condition. The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and read in light of the specification, the claim is referring to using a gradient method, genetic algorithm, or response surface methodology to determine the next value of the design parameter, (see Specification [page 11 ln 3-6]). These methods generally 
With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The intake duct designing method according to claim 1, wherein the performing of the computational fluid dynamics analysis includes executing a calculation for each of a design point in a case where the aircraft has a speed that is in a supersonic range and an off-design point in a case where the aircraft has a speed that is lower than the speed related to the design point.  The limitation is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the claim is directed to executing a mathematical calculation using a formula that has wind speed as a parameter. Similar to calculating a number representing an alarm limit using a mathematical formula, executing a mathematical calculation that includes certain parameters is an abstract idea. This judicial exception is not integrated into a practical application because there are no additional limitations outside of the abstract 
With respect to claim 4, the claimed invention is an abstract idea without significantly more. The claim recites: The intake duct designing method according to claim 2, wherein the performing of the computational fluid dynamics analysis includes executing a calculation for each of a design point in a case where the aircraft has a speed that is in a supersonic range and an off-design point in a case where the aircraft has a speed that is lower than the speed related to the design point. 
With respect to claim 5, applying step 1, the preamble of claim 5 claims a non-transitory computer readable medium so this claim falls within the statutory category of a manufacture. In order to apply to apply step 2A, a recitation of claim 5 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites: 
A non-transitory computer readable medium containing an intake duct designing program, the intake duct designing program causing, when executed by a computer, the computer to implement a method, the method comprising: 

setting a value of a design parameter concerning a design target of an intake duct of an
aircraft on a basis of an input operation, the intake duct including:

a duct part extending from a duct entry to an engine of the aircraft; and

a bypass mechanism including an opening arranged on a lateral surface of the duct part such that i) the opening extends from an inner surface of the duct part to an outer surface of the duct part and ii) a center axis of the opening crosses a longitudinal axis of the duct part, wherein the bypass mechanism suppresses an aerial vibration phenomenon;

setting a shape of the design target on a basis of the value of the design parameter;

performing computational fluid dynamics analysis, the performing of the computational
fluid dynamics analysis including calculating an aerodynamic characteristic of the design
target and a necessary bypassing flow rate of air by creating an analytical model for the
computational fluid dynamics analysis on a basis of the shape of the design target set in the
setting of the shape, the air being released through the bypass mechanism that suppresses the
aerial vibration phenomenon, the aerodynamic characteristic including 1) a total pressure loss,
2) a flow distortion, and 3) the bypassing flow rate from the duct part into the bypass
mechanism via the opening;

determining whether an analysis result in the performing of the computational fluid
dynamics analysis satisfies a preset design condition, wherein the analysis result is determined
to satisfy the preset design condition when 1) the total pressure loss and the flow distortion
satisfy predetermined conditions and 2) the bypassing flow rate exceeds the necessary
bypassing flow rate, and wherein the analysis result is determined to not satisfy the preset
design condition when 1) the total pressure loss and the flow distortion do not satisfy the
predetermined conditions or 2) the bypassing flow rate does not exceed the necessary bypassing flow rate;

when the analysis result is determined to not satisfy the preset design condition,
updating the value of the design parameter to facilitate the analysis result to satisfy the preset
design condition;

repeating the setting of the shape, the performing of the computational fluid dynamics
analysis, the determining, and the updating of the value of the design parameter, until the
analysis result is determined to satisfy the preset design condition; and

when the analysis result in the performing of the computational fluid dynamics analysis
is determined as satisfying the design condition, outputting the analysis result determined to
satisfy the design condition to a display.

The limitation of “performing computational fluid dynamics analysis, the performing of the computational fluid dynamics analysis including calculating an aerodynamic characteristic of the design target and a necessary bypassing flow rate of air by creating an analytical model for the computational fluid dynamics analysis on a basis of the shape of the design target set in the setting of the shape, the air being released through the bypass mechanism that suppresses the aerial vibration phenomenon, the aerodynamic characteristic including 1) a total pressure loss, 2) a flow distortion, and 3) the bypassing flow rate from the duct part into the bypass mechanism via the opening” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing mathematical calculations using a formula that relates the shape of the design target to flow rate or velocity at a particular point/channel in the shape called the bypass. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitation of “determining whether an analysis result in the performing of the computational fluid dynamics analysis satisfies a preset design condition, wherein the analysis result is determined to satisfy the preset design condition when 1) the total pressure loss and the flow distortion satisfy predetermined conditions and 2) the bypassing flow rate exceeds the necessary bypassing flow rate, and wherein the analysis result is determined to not satisfy the preset design condition when 1) the total pressure loss and the flow distortion do not satisfy the predetermined conditions or 2) the bypassing flow rate does not exceed the necessary bypassing flow rate” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - "comparing BRCA sequences and determining the existence of alterations,". As drafted an under a broadest reasonable interpretation, the limitation may be performed in the human mind. For example, a person could mentally determine whether the calculated flow rate through the bypass is within a certain range that minimizes the aerial vibration phenomenon. Similar to comparing BRCA sequences and determining the existence of alterations, the limitation here is an abstract idea for covering mentally determining whether an analysis result satisfies a preset design condition.
The limitation of “repeating [] the performing of the computational fluid dynamics analysis, the determining” is an abstract idea because it is directed to a mathematical calculation and a mental process. Performing the computational fluid dynamics analysis was a mathematical calculation for the reasons stated above. Similarly, determining was a mental process for the reasons stated above. Repeating these steps does not change the nature of the abstract ideas.
The limitation of “until the analysis result in the performing of the computational fluid dynamics analysis is determined by the determining as satisfying the design condition” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites five additional limitations: (1) A non-transitory computer readable medium containing an intake duct designing program, the intake duct designing program causing, when executed by a computer, the computer to implement a method,
(2) setting a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [] wherein the bypass mechanism suppresses an aerial vibration phenomenon; (3) setting a shape of the design target on a basis of the value of the design parameter; and (4) updating the value of the design parameter in a case where the analysis result in the performing of the computational fluid dynamics analysis is determined by the determining as not satisfying the design condition, (5) repeating the setting of the shape, [] and the updating of the value of the design parameter, and (6) when the analysis result in the performing of the computational fluid dynamics analysis 
The first additional limitation of “A non-transitory computer readable medium containing an intake duct designing program, the intake duct designing program causing, when executed by a computer, the computer to implement a method” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose computer is using a computer as a tool to perform an abstract idea.
The second additional limitation of “setting a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [] wherein the bypass mechanism suppresses an aerial vibration phenomenon;” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing a computational fluid dynamics analysis is an abstract idea. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining a value of a design parameter in order to perform the judicial exception. Setting a value in order to perform a mathematical 
The third additional limitation of “setting a shape of the design target on a basis of the value of the design parameter” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) Determining the level of a biomarker in blood, which includes assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis. As drafted and under a broadest reasonable interpretation, the limitation here is deriving additional data from the initial “value of a design parameter” to be used in a mathematical calculation. Similar to assessing and measuring data derived from an ultrasound, the limitation here is merely deriving additional data in order to perform the judicial exception. Setting a shape in order to perform a mathematical calculation does not meaningfully limit the mathematical calculation of performing computational fluid dynamics analysis.
The fourth additional limitation of “updating the value of the design parameter in a case where the analysis result in the performing of the computational fluid dynamics analysis is determined by the determining as not satisfying the design condition” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing a computational fluid dynamics analysis is an abstract idea. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining a value of a design parameter in order to perform the judicial exception. Setting or updating a value in order to perform a mathematical calculation 
The fifth additional limitation of “repeating the setting of the shape, [] and the updating of the value of the design parameter,” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. The step of setting of the shape is mere data gathering for the reasons stated above. The step of updating of the value of the design parameter is mere data gathering for the reasons stated above. Repeating these steps does not change their nature; therefore they are still insignificant extra-solution active.
The sixth additional limitation of “when the analysis result in the performing of the computational fluid dynamics analysis is determined as satisfying the design condition, outputting the analysis result determined to satisfy the design condition to a display” is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Displaying analysis results does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of creating a physical intake duct for the engine of an aircraft, but, as drafted, the claim is merely generating an “analysis result” rather than using the analysis result for a 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The limitations of “(1) setting a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [] wherein the bypass mechanism suppresses an aerial vibration phenomenon; (2) setting a shape of the design target on a basis of the value of the design parameter; and (3) updating the value of the design parameter in a case where the analysis result in the performing of the computational fluid dynamics analysis is determined by the determining as not satisfying the design condition, (4) repeating the setting of the shape, [] and the updating of the value of the design parameter, and (5) when the analysis result in the performing of the computational fluid dynamics analysis is determined as satisfying the design condition, outputting the analysis result determined to satisfy the design condition to a display” are not significantly more because they are considered well understood, routine, and conventional. A computational fluid dynamics textbook presents an example of inverse design of a 2D duct with a symmetrical Optimization and computational fluid dynamics. (Springer-Verlag Berlin Heidelberg, 2008) pp. 97-101. ISBN 978-3-540-72152-9. The bump is first parameterized into 5 control points, meaning the position of these 5 control points defines the shape of the bump within the duct. The first limitation of (1) setting a value of a design parameter happens when an initial value is set for these design variables. The second limitation of (2) setting a shape of the design target happens when these design variables are used to compute the boundary conditions of the model (i.e. the shape of the bump). The objective function is then calculated. The third limitation of (3) updating the value of the design parameter happens when a gradient or other method is applied to calculate the next design variable, and the limitation of (4) repeating the setting of the shape, [] and the updating of the value of the design parameter and (5) outputting the analysis result determined to satisfy the design condition to a display happens when the calculations are repeated until convergence (see FIG. 4.1, FIG. 4.5(a) and FIG. 4.5(b), [pages 97-101 section 4.7.1 Gradient and Hessian-based Inverse Design of a 2D Duct]). 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter. 
With respect to claim 6, applying step 1, the preamble of claim 6 claims an apparatus so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 6 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites: 
An intake duct designing apparatus comprising: 

a parameter setting unit that sets a value of a design parameter concerning a design
target of an intake duct of an aircraft on a basis of an input operation, the intake duct including:

a duct part extending from a duct entry to an engine of the aircraft; and

a bypass mechanism including an opening arranged on a lateral surface of the
duct part such that i) the opening extends from an inner surface of the duct part to an
outer surface of the duct part and ii) a center axis of the opening crosses a longitudinal
axis of the duct part, wherein the bypass mechanism suppresses an aerial vibration
phenomenon;

a shape setting unit that sets a shape of the design target on a basis of the value of the
design parameter;

a computational fluid dynamics analyzer that performs computational fluid dynamics
analysis that includes calculating an aerodynamic characteristic of the design target and a
necessary bypassing flow rate of air by creating an analytical model for the computational fluid
dynamics analysis on a basis of the shape of the design target set by the shape setting unit, the
air being released through the bypass mechanism that suppresses the aerial vibration
phenomenon, the aerodynamic characteristic including 1) a total pressure loss, 2) a flow
distortion, and 3) the bypassing flow rate from the duct part into the bypass mechanism via the
opening;

a determining unit that determines whether an analysis result obtained by the computational fluid dynamics analyzer satisfies a preset design condition, wherein the analysis result is determined to satisfy the preset design condition when 1) the total pressure loss and the flow distortion satisfy predetermined conditions and 2) the bypassing flow rate exceeds the necessary bypassing flow rate, and wherein the analysis result is determined to not satisfy the preset design condition when 1) the total pressure loss and the flow distortion do not satisfy the predetermined conditions or 2) the bypassing flow rate does not exceed the necessary bypassing flow rate; and

a design parameter updater that, when the analysis result is determined to not satisfy the
preset design condition, updates the value of the design parameter to facilitate the analysis
result to satisfy the preset design condition,

the shape setting unit, the computational fluid dynamics analyzer, the determining unit,
and the design parameter updater repeating their respective processings, until the analysis
result is determined to satisfy the preset design condition,


is determined as satisfying the design condition, the analysis result determined to satisfy the
design condition being output to a display.

The limitation of “a computational fluid dynamics analyzer that performs computational fluid dynamics analysis that includes calculating an aerodynamic characteristic of the design target and a necessary bypassing flow rate of air by creating an analytical model for the computational fluid dynamics analysis on a basis of the shape of the design target set by the shape setting unit, the air being released through the bypass mechanism that suppresses the aerial vibration phenomenon, the aerodynamic characteristic including 1) a total pressure loss, 2) a flow distortion, and 3) the bypassing flow rate from the duct part into the bypass mechanism via the opening” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing mathematical calculations using a formula that relates the shape of the design target to flow rate or velocity at a particular point/channel in the shape called the bypass. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitation of “a determining unit that determines whether an analysis result obtained by the computational fluid dynamics analyzer satisfies a preset design condition, wherein the analysis result is determined to satisfy the preset design condition when 1) the total pressure loss and the flow distortion satisfy predetermined conditions and 2) the bypassing flow rate exceeds the necessary bypassing flow rate, and wherein the analysis result is determined to not satisfy the preset design condition when 1) the total pressure loss and the flow distortion do not satisfy the predetermined conditions or 2) the bypassing flow rate does not exceed the necessary bypassing flow rate” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - "comparing BRCA sequences and determining the existence of alterations,". As drafted an under a broadest reasonable interpretation, the limitation may be performed in the human mind. For example, a person could mentally determine whether the calculated flow rate through the bypass is within a certain range that minimizes the aerial vibration phenomenon. Similar to comparing BRCA sequences and determining the existence of alterations, the limitation here is an abstract idea for covering mentally determining whether an analysis result satisfies a preset design condition.
The limitation of “the computational fluid dynamics analyzer, the determining unit,
[] repeating their respective processings, until the analysis result is determined to satisfy the preset design condition” is an abstract idea because it is directed to a mathematical calculation and a mental process. Performing the computational fluid dynamics analysis was a mathematical calculation for the reasons stated above. Similarly, determining was a mental process for the reasons stated above. Repeating these steps does not change the nature of the abstract ideas.
The limitation of “until the analysis result is determined to satisfy the preset design condition” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites six additional limitations: (1) a parameter setting unit that sets a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [], wherein the bypass mechanism suppresses an aerial vibration phenomenon, (2) a shape setting unit that sets a shape of the design target on a basis of the value of the design parameter; (3) a design parameter updater that, when the analysis result is determined to not satisfy the preset design condition, updates the value of the design parameter to facilitate the analysis result to satisfy the preset design condition, (4) the shape setting unit [] and the design parameter updater repeating their respective processings, (5) under the 35 U.S.C. 112(f) interpretation, the parameter setting unit, shape setting unit, the computational fluid dynamics analyzer, the determining unit, and the design parameter updater all including a CPU, and (6) the analysis result determined to satisfy the design condition being output to a display. 
The first additional limitation of “a parameter setting unit that sets a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input 
The second additional limitation of “a shape setting unit that sets a shape of the design target on a basis of the value of the design parameter” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) Determining the level of a biomarker in blood, which includes assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis. As drafted and under a broadest reasonable interpretation, the limitation here is deriving additional data from the initial “value of a design parameter” to be used in a mathematical calculation. Similar to assessing and measuring data derived from an ultrasound, the limitation here is merely deriving additional data in order to perform the judicial exception. Setting a shape in order to perform a mathematical calculation does not meaningfully limit the mathematical calculation of performing computational fluid dynamics analysis.
The third additional limitation of “a design parameter updater that, when the analysis result is determined to not satisfy the preset design condition, updates the value of the design parameter to facilitate the analysis result to satisfy the preset design condition” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing a computational fluid dynamics analysis is an abstract idea. Similar to obtaining information about transactions in order to perform a judicial exception, the limitation here is merely obtaining a value of a design parameter in order to perform the judicial exception. Setting or updating a value in order to perform a mathematical calculation does not meaningfully limit the mathematical calculation of performing computational fluid dynamics analysis. 
The fourth additional limitation of “the shape setting unit [] and the design parameter updater repeating their respective processings”” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. The shape setting unit limitation is mere data gathering for the reasons stated above. The design parameter updater limitation is mere data gathering for the reasons stated above. Repeating the processings of these limitations does not change their nature; therefore they are still insignificant extra-solution active.
The fifth additional limitation of “under the 35 U.S.C. 112(f) interpretation, the parameter setting unit, shape setting unit, the computational fluid dynamics analyzer, the determining unit, and the design parameter updater all including a CPU” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See 
The sixth additional limitation of “the analysis result determined to satisfy the design condition being output to a display” is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Displaying analysis results does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the technology of creating a physical intake duct for the engine of an aircraft, but, as drafted, the claim is merely generating an “analysis result” rather than using the analysis result for a practical application, which is generally linking the use of the judicial exception to a particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations 
The limitations of “(1) a parameter setting unit that sets a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [], wherein the bypass mechanism suppresses an aerial vibration phenomenon, (2) a shape setting unit that sets a shape of the design target on a basis of the value of the design parameter; (3) a design parameter updater that, when the analysis result is determined to not satisfy the preset design condition, updates the value of the design parameter to facilitate the analysis result to satisfy the preset design condition, (4) the shape setting unit [] and the design parameter updater repeating their respective processings, and (5) the analysis result determined to satisfy the design condition being output to a display” are not significantly more because they are considered well understood, routine, and conventional. A computational fluid dynamics textbook presents an example of inverse design of a 2D duct with a symmetrical bump. Thévenin, Dominique, and Gábor Janiga, eds. Optimization and computational fluid dynamics. (Springer-Verlag Berlin Heidelberg, 2008) pp. 97-101. ISBN 978-3-540-72152-9. The bump is first parameterized into 5 control points, meaning the position of these 5 control points defines the shape of the bump within the duct. The first limitation of (1) setting a value of a design parameter happens when an initial value is set for these design variables. The second limitation of (2) setting a shape of the design target happens when these design variables are used to compute the boundary conditions of the model (i.e. the shape of 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 6 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 7, applying step 1, the preamble of claim 7 claims an apparatus so this claim falls within the statutory category of a machine. In order to apply to apply step 2A, a recitation of claim 7 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:

An intake duct designing apparatus, the apparatus comprising circuitry configured to

set a value of a design parameter concerning a design target of an intake duct of
an aircraft on a basis of an input operation, the intake duct including:

a duct part extending from a duct entry to an engine of the aircraft; and

a bypass mechanism including an opening arranged on a lateral surface of the duct part such that i) the opening extends from an inner surface of the duct part to an outer surface of the duct part and ii) a center axis of the opening crosses a longitudinal axis of the duct part, wherein the bypass mechanism
suppresses an aerial vibration phenomenon,

set a shape of the design target on a basis of the value of the design parameter,

perform computational fluid dynamics analysis that includes calculating an
aerodynamic characteristic of the design target and a necessary bypassing flow rate of
air by creating an analytical model for the computational fluid dynamics analysis on a
basis of the shape of the set design target, the air being released through the bypass
mechanism that suppresses the aerial vibration phenomenon, the aerodynamic
characteristic including 1) a total pressure loss, 2) a flow distortion, and 3) the
bypassing flow rate from the duct part into the bypass mechanism via the opening,

determine whether an analysis result satisfies a preset design condition, wherein
the analysis result is determined to satisfy the preset design condition when 1) the total
pressure loss and the flow distortion satisfy predetermined conditions and 2) the
bypassing flow rate exceeds the necessary bypassing flow rate, and wherein the
analysis result is determined to not satisfy the preset design condition when 1) the total
pressure loss and the flow distortion do not satisfy the predetermined conditions or 2)
the bypassing flow rate does not exceed the necessary bypassing flow rate,

when the analysis result is determined to not satisfy the preset design condition,
update the value of the design parameter to facilitate the analysis result to satisfy the
preset design condition, 

repeat processings of the setting of the shape, the performing of the
computational fluid dynamics analysis, the determining, and the updating of the value
of the design parameter, until the analysis result is determined to satisfy the preset design condition, and

when the analysis result in the performing of the computational fluid dynamics
analysis is determined as satisfying the design condition, output the analysis result
determined to satisfy the design condition to a display.


The limitation of “perform computational fluid dynamics analysis that includes calculating an aerodynamic characteristic of the design target and a necessary bypassing flow rate of air by creating an analytical model for the computational fluid dynamics analysis on a basis of the shape of the set design target, the air being released through the bypass mechanism that suppresses the aerial vibration phenomenon, the aerodynamic characteristic including 1) a total pressure loss, 2) a flow distortion, and 3) the bypassing flow rate from the duct part into the bypass mechanism via the opening” is an abstract idea because it is directed to a mathematical calculation. See MPEP 2106.04(a)(2)(I)(C), example (ii) calculating a number representing an alarm limit value using the mathematical formula. As drafted and under a broadest reasonable interpretation, the limitation refers to performing mathematical calculations using a formula that relates the shape of the design target to flow rate or velocity at a particular point/channel in the shape called the bypass. Similar to calculating a number representing an alarm limit value using a mathematical formula being an abstract idea, the limitations here are abstract ideas for claiming calculations using formulas meant to model specific aerodynamic properties.
The limitation of “determine whether an analysis result satisfies a preset design condition, wherein the analysis result is determined to satisfy the preset design condition when 1) the total pressure loss and the flow distortion satisfy predetermined conditions and 2) the bypassing flow rate exceeds the necessary bypassing flow rate, and wherein the
analysis result is determined to not satisfy the preset design condition when 1) the total
pressure loss and the flow distortion do not satisfy the predetermined conditions or 2)
the bypassing flow rate does not exceed the necessary bypassing flow rate,” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, second bullet - "comparing BRCA sequences and determining the existence of alterations,". As drafted an under a broadest reasonable interpretation, the limitation may be performed in the human mind. For example, a person could mentally determine whether the calculated flow rate through the bypass is within a 
The limitation of “repeat processings of the setting of the shape, the performing of the
computational fluid dynamics analysis, the determining” is an abstract idea because it is directed to a mathematical calculation and a mental process. Performing the computational fluid dynamics analysis was a mathematical calculation for the reasons stated above. Similarly, determining was a mental process for the reasons stated above. Repeating these steps does not change the nature of the abstract ideas.
The limitation of “until the analysis result is determined to satisfy the preset design condition” is an abstract idea because it is directed to a mental process. See MPEP 2106.04(a)(2)(III), see examples of claims that recite mental processes, first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. As drafted and under a broadest reasonable interpretation, the limitation may be performed by performing the analysis steps until a design condition is satisfied. Similar to collecting information, analyzing it, and display certain results, the limitation here is an abstract idea for performing analysis steps until mentally determining that the design condition has been met.
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites four additional limitations: (1) circuitry configured to (2) set a value of a design parameter concerning a design target of an intake duct of an aircraft on a 
suppresses an aerial vibration phenomenon, (3) set a shape of the design target on a basis of the value of the design parameter, (4) update the value of the design parameter to facilitate the analysis result to satisfy the preset design condition, (5) repeat processings of the setting of the shape, [] and the updating of the value of the design parameter, and (6) when the analysis result in the performing of the computational fluid dynamics analysis is determined as satisfying the design condition, output the analysis result determined to satisfy the design condition to a display.
The first additional limitation of “circuitry configured to” is invoking a computer as a tool to perform an abstract idea, so these limitations fall within the “apply it” category. See MPEP 2106.04(d) referencing MPEP 2106.05(f)(2) – example (i) A commonplace business method or mathematical algorithm being applied on a general purpose computer. Similar to applying a mathematical algorithm on a general purpose computer, performing specific mathematical calculations or mental processes on a general purpose circuitry is using a computer as a tool to perform an abstract idea.
The second additional limitation of “set a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [], wherein the bypass mechanism suppresses an aerial vibration phenomenon” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about 
The third additional limitation of “set a shape of the design target on a basis of the value of the design parameter” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) Determining the level of a biomarker in blood, which includes assessing or measuring data derived from an ultrasound scan, to be used in a diagnosis. As drafted and under a broadest reasonable interpretation, the limitation here is deriving additional data from the initial “value of a design parameter” to be used in a mathematical calculation. Similar to assessing and measuring data derived from an ultrasound, the limitation here is merely deriving additional data in order to perform the judicial exception. Setting a shape in order to perform a mathematical calculation does not meaningfully limit the mathematical calculation of performing computational fluid dynamics analysis.
The fourth additional limitation of “update the value of the design parameter to facilitate the analysis result to satisfy the preset design condition” falls within the category of insignificant extra-solution activity because it is mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. As noted above, the step of performing a computational fluid dynamics analysis is an abstract idea. 
The fifth additional limitation of “repeat processings of the setting of the shape, [] and the updating of the value of the design parameter” is insignificant extra-solution activity because it involves mere data gathering. See MPEP 2106.04(d) referencing MPEP 2106.05(g), example (iv) - Obtaining information about transactions. The step of setting of the shape is mere data gathering for the reasons stated above. The step of updating of the value of the design parameter is mere data gathering for the reasons stated above. Repeating these steps does not change their nature; therefore they are still insignificant extra-solution active.
The sixth additional limitation of “when the analysis result in the performing of the computational fluid dynamics analysis is determined as satisfying the design condition, output the analysis result determined to satisfy the design condition to a display” is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Displaying analysis results does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to the 
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
The limitations of “(1) set a value of a design parameter concerning a design target of an intake duct of an aircraft on a basis of an input operation, the intake duct including: a duct part extending from a duct entry to an engine of the aircraft; and a bypass mechanism [], wherein the bypass mechanism suppresses an aerial vibration phenomenon, (2) set a shape of the design target on a basis of the value of the design parameter, (3) update the value of the design parameter to facilitate the analysis result to satisfy the preset design condition, (4) repeat processings of the setting of the shape, [] and the updating of the value of the design parameter, and (5) when the analysis result in the performing of the computational fluid dynamics analysis is determined as satisfying the design condition, output the analysis result determined to satisfy the design condition to a display” are not significantly more because they are considered well understood, routine, and conventional. A computational fluid dynamics Optimization and computational fluid dynamics. (Springer-Verlag Berlin Heidelberg, 2008) pp. 97-101. ISBN 978-3-540-72152-9. The bump is first parameterized into 5 control points, meaning the position of these 5 control points defines the shape of the bump within the duct. The first limitation of (1) setting a value of a design parameter happens when an initial value is set for these design variables. The second limitation of (2) setting a shape of the design target happens when these design variables are used to compute the boundary conditions of the model (i.e. the shape of the bump). The objective function is then calculated. The third limitation of (3) updating the value of the design parameter happens when a gradient or other method is applied to calculate the next design variable, and limitation of (4) repeating the setting of the shape, [] and the updating of the value of the design parameter (5) output the analysis result determined to satisfy the design condition to a display happens when the calculations are repeated until convergence (see FIG. 4.1, FIG. 4.5(a) and FIG. 4.5(b), [pages 97-11 section 4.7.1 Gradient and Hessian-based Inverse Design of a 2D Duct]). 
After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 7 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0092629 (“Sato”) in view of “SR-71 Propulsion System P&W J58 Engine (JT11D-20)” (“Law”), in view of “Analysis of Buzz in a Supersonic Inlet” (“Chima”), further in view of “Preliminary Design of a 2D Supersonic Inlet to Maximize Total Pressure Recovery” (“Ran”).
Regarding claims 1, 5, 6 and 7, Sato teaches:
An intake duct designing method that uses an intake duct designing apparatus (Sato: see FIG. 2 and first example, paras [0049]-[0077]), the method comprising:

setting a value of a design parameter concerning a design target of an intake duct of an
aircraft on a basis of an input operation (Sato: at step S2, receive initial values of design parameters set by user, para [0056] lines 1-2; design parameters include length ratio, shape of centerline, cross-sectional shape, and cross-sectional-area distribution, para [0057] lines 2-4; the shape designing process involves designing the shape of an intake duct in a first example, para [0050] lines 1-4), the intake duct including:

a duct part extending from a duct entry to an engine of the aircraft (Sato: para [0027], “FIG. 3 is a design model diagram of an intake duct according to the first example”, “Engine Side”; para [0048], “the shape designing process will be described. The following description relates to a case where an intake duct (a curved duct) that is provided in the fuselage of an aircraft and that takes air into the engine is the design object”); and

setting a shape of the design target on a basis of the value of the design parameter (Sato: at step S3, create three-dimensional CAD data of design object by using design parameters, para [0065] lines 1-4);

performing computational fluid dynamics analysis (Sato: at step S4b, execute CFD analysis, para [0066] line 4), the performing of the computational fluid dynamics analysis including calculating an aerodynamic characteristic of the design target (Sato: aerodynamics characteristics including total pressure recovery rate are calculated, para [0068] lines 1-2);

determining whether an analysis result in the performing of the computational fluid
dynamics analysis satisfies a preset design condition (Sato: at step S6, determine whether or not the analytical results obtain from CFD analysis and RCS analysis satisfy the design conditions preset in step S1, para [0069] lines 1-5) wherein the analysis result is determined to satisfy the preset design condition when aerodynamic characteristics satisfy predetermined conditions and aerodynamic characteristics reach threshold minimums, and wherein the analysis result is determined to not satisfy the preset design condition when aerodynamic characteristics do not satisfy the predetermined conditions or aerodynamic characteristics exceed maximums (Sato does not teach the specific aerodynamic characteristics of 1) total pressure loss, 2) flow distortion, and 3) bypassing flow rate; this part of this limitation is interpreted to mean that when desired characteristics/variables are optimized and/or reach a minimum threshold the present design conditions are satisfied and are not satisfied when the desired characteristics/variables are not optimized or exceed maximum thresholds; Sato: para [0075], “the aerodynamic characteristics and the RCS characteristics are repeatedly analyzed while the design parameters P1 to P11 are updated as needed until the aerodynamic characteristics and the RCS characteristics (stealth characteristics) of the intake duct satisfy the predetermined design conditions”; para [0052], “An optimizing condition is a condition for optimizing a result of the shape designing process. In the first example, for instance, the total-pressure recovery rate inside the duct is maximized (aerodynamic characteristics: good) and the radar cross section is minimized (stealth characteristics: good). In this case, the radar cross section may be, for instance, a median value evaluated in a predetermined range in the azimuth direction and the elevation direction with reference to the bow direction”; therefore Sato teaches determining if preset design conditions of certain aerodynamic characteristics are satisfied or not satisfied. See references Chima and Ran below for the specific aerodynamic characteristics of 1) total pressure loss, 2) flow distortion, and 3) bypassing flow rate);

when the analysis result is determined to not satisfy the preset design condition, updating the value of the design parameter to facilitate the analysis result to satisfy the preset design condition (Sato: at step S7, if determined in step S6 that analytical results do not satisfy design conditions, update design parameters, para [0071] lines 1-5));

repeating the setting of the shape, the performing of the computational fluid dynamics
analysis, the determining, and the updating of the value of the design parameter, until the
analysis result is determined to satisfy the preset design condition (Sato: repeat steps S3 to S7 until results of CFD analysis satisfy design conditions, para [0073], lines 1-6)); and

when the analysis result in the performing of the computational fluid dynamics analysis
is determined as satisfying the design condition, outputting the analysis result determined to
satisfy the design condition to a display (Sato: Figure 2, “Are Design Conditions Satisfied?” S6, “Yes”, “Output Results” S8).


Sato does not teach
a bypass mechanism including an opening arranged on a lateral surface of the duct part such that i) the opening extends from an inner surface of the duct part to an outer surface of the duct part and ii) a center axis of the opening crosses a longitudinal axis of the duct part, 

wherein the bypass mechanism suppresses an aerial vibration phenomenon;

calculating a necessary bypassing flow rate of air by creating an analytical model for the computational fluid dynamics analysis on a basis of the shape of the design target set in the setting of the shape, the air being released through the bypass mechanism that suppresses the aerial vibration phenomenon, the aerodynamic characteristic including 1) a total pressure loss, 2) a flow distortion, and 3) the bypassing flow rate from the duct part into the bypass
mechanism via the opening;


Sato does not teach but Law does teach:
a bypass mechanism including an opening arranged on a lateral surface of the duct part such that i) the opening extends from an inner surface of the duct part to an outer surface of the duct part and ii) a center axis of the opening crosses a longitudinal axis of the duct part (this limitation is interpreted as the drawing shown in Figure 2 of Applicant’s specification, wherein the bypass 23 is shown connecting the inner duct to the outside air; see Law: page 9, Forward Bypass Doors, and Forward Bypass Flow: 
    PNG
    media_image1.png
    725
    1200
    media_image1.png
    Greyscale
 ; the Forward Bypass Doors are depicted on a lateral surface such that i) the opening extends from an inner surface to an outer surface and ii) a center axis of the opening crosses a longitudinal axis of the duct);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Sato (directed to intake duct design method) with Law (directed to a bypass mechanism) and arrived at intake duct design with a bypass mechanism. One of ordinary skill in the art would have been motivated to make such a combination because bypass mechanisms improve engine performance, improve aerodynamics and reduce vibration, which are plainly desirable to one of ordinary skill in the art. 

Sato and Law do not teach but Chima does teach:
wherein the bypass mechanism suppresses an aerial vibration phenomenon (Chima: use of a novel bypass duct that diverts flow with the highest shock loss (i.e buzz) away from the engine, and by heavy use of computational fluid dynamics (CFD) to optimize the design [page 2 paragraph 3 bullet point (1)]; buzz is the equivalent of aerial vibration according to Applicant’s disclosure, paragraph [0004]);

calculating a necessary bypassing flow rate of air by creating an analytical model for the computational fluid dynamics analysis on a basis of the shape of the design target set in the setting of the shape, the air being released through the bypass mechanism that suppresses the aerial vibration phenomenon, the aerodynamic characteristic including the bypassing flow rate from the duct part into the bypass mechanism via the opening (Chima: mass flows at 4 locations saved every 100 iterations, [page 14 paragraph 3 line 1]; these calculated mass flows include bypass exit flow, [page 16 paragraph 1 line 2]; as seen in FIG. 12, flow are visualized in capture ratios, which includes identifying flow that starts buzz cycle, [page 16]).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Sato and Law (directed to intake duct design method) with Chima (directed to a CDF simulation that models the mass flow of a bypass to reduce buzz) and arrived at intake duct design with suppressing buzz and calculating bypassing flow rate. One of ordinary skill in the art would have been motivated to make such a combination because Sato teaches that optimizing intake ducts for stealth characteristics may be important, (Sato: [0077] line 2) and a person having skill in the art would have a reasonable expectation of successfully optimizing for stealth/buzz in the simulation method and system of Sato by modifying Sato with the CFD simulation system and method of Chima, (Chima: page 2 paragraphs 3 bullet points (1) line 4]). 

Sato, Law and Chima do not teach but Ran does teach: 
the aerodynamic characteristic including 1) a total pressure loss (Ran: Introduction, “total pressure loss”), 2) a flow distortion (Ran: page 3, “flow distortion”),

Sato teaches the calculation of aerodynamic characteristics of the design target and Chima teaches the calculation of bypassing flow rate. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Sato, Law and Chima (directed to intake duct design method while calculating aerodynamic characteristics including bypassing flow rate) with Ran (directed to pressure loss and flow distortion) and arrived at an intake duct design method while calculating aerodynamic (Ran: Conclusion).

Regarding claim 2, Sato, Law, Chima and Ran teach:
The intake duct designing method according to claim 1, wherein the updating of the value of the design parameter includes optimizing the design parameter to thereby obtain a solution that satisfies the design condition (Sato: satisfy the design conditions, which is an optimizing condition, para [0069], lines 3-4).

Regarding claim 3, Sato, Law and Chima do not teach but Ran does teach: 
The intake duct designing method according to claim 1, wherein the performing of the computational fluid dynamics analysis includes executing a calculation for each of a design point in a case where the aircraft has a speed that is in a supersonic range and an off-design point in a case where the aircraft has a speed that is lower than the speed related to the design point (Ran: compare optimum on-design result of inlet with the experimental data and CFD simulation result and estimate total pressure recovery of inlet under off-design conditions, [page 3 paragraph 1 lines 6-8]; The inlet is to be designed (on-design point) at the cruise conditions of flight Mach number 2.2, which is in supersonic range [page 6 paragraph 2 line 1]; and off-design conditions including Mach No. 1.8, 1.6, and 1.4, which is a lower value than 2.2 [page 10 table 2]).

Sato, Law and Chima disclose a system and method that teaches all of the claimed features except for performing calculations at both an on-design point in a supersonic range and an off-design point at a speed lower than the on-design point. Ran teaches that there are different goals of calculations for on-design conditions and off-design conditions, (Ran, [Abstract]). For on-design conditions, design parameters such as pressure recovery are being maximized, but for off-design conditions, conservative estimates are made simply to measure Id.) A person having skill in the art would have a reasonable expectation of successfully optimizing a design parameter under a design condition such as a mach number in supersonic range, and still measuring performance at an off-design point by modifying Sato in view of Law, in view of Chima with on-design conditions and off-design conditions of Ran (Id.). 

Regarding claim 4, Sato, Law and Chima do not teach but Ran does teach: 
The intake duct designing method according to claim 2, wherein the performing of the computational fluid dynamics analysis includes executing a calculation for each of a design point in a case where the aircraft has a speed that is in a supersonic range and an off-design point in a case where the aircraft has a speed that is lower than the speed related to the design point (Ran: compare optimum on-design result of inlet with the experimental data and CFD simulation result and estimate total pressure recovery of inlet under off-design conditions, [page 3 paragraph 1 lines 6-8]; The inlet is to be designed (on-design point) at the cruise conditions of flight Mach number 2.2, which is in supersonic range [page 6 paragraph 2 line 1]; and off-design conditions including Mach No. 1.8, 1.6, and 1.4, which is a lower value than 2.2 [page 10 table 2]).

Sato, Law and Chima disclose a system and method that teaches all of the claimed features except for performing calculations at both an on-design point in a supersonic range and an off-design point at a speed lower than the on-design point. Ran teaches that there are different goals of calculations for on-design conditions and off-design conditions, (Ran, [Abstract]). For on-design conditions, design parameters such as pressure recovery are being maximized, but for off-design conditions, conservative estimates are made simply to measure performance, (Id.) A person having skill in the art would have a reasonable expectation of successfully optimizing a design parameter under a design condition such as a mach number in supersonic range, and still measuring performance at an off-design point by modifying Sato in view of Law, in view of Chima with on-design conditions and off-design conditions of Ran (Id.). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148